DETAILED ACTION

Status of the Application
This Office-Action acknowledges the Amendment filed on 11/9/2020 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing players with a reveal list of at least three potential awards in sequence for next successive spins.

To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or 
	In this case, the limitations of listed above is viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of providing players with a reveal list of at least three potential awards in sequence for next successive spins. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea. The Examiner would also like to point out that the inclusion of payment mechanism for crediting players is currently interpreted as being directed as merely having “extra-solution activity” to the concept of providing players with a reveal list of at least three potential awards in sequence for next successive spins. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of input device, output device, payment mechanism, ticket reader, card reader, and processing unit for providing players with a reveal list of at least three potential awards 
	Claims 2-8, 10-15 do not remedy the deficiencies of claims 1 and 9, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
			

Response to Arguments

Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. Applicant states: 
“The Applicant submits that the presently claimed invention contains an inventive concept (see Section III below) which provides "something more" in order to satisfy step B of the Alice test. The Applicant further submits that the claims result in a practical application, that is enabling players to earn the awards from the reveal list in the manner claimed (also see the Section III below). The Applicant refers the Examiner to the October 2019 Patent Eligibility Guidance Update. 
Page 3 of the Office Action states the claimed invention "falls within the 'Certain Methods of Organizing Human Activity' grouping of abstract ideas." 
The claims (taken as a whole) are not directed to organizing human activity. In DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the Federal Circuit found the claims therein eligible because "... these claims stand apart because they do not merely recite the performance of some business practice known from the pre- Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Like the claims in DDR Holdings, the current claims are directed as a whole to a challenge rooted in computer technology that didn't exist before the realm of computer networks and electronic slot machine games. The challenge being, providing a mechanism to offer an electronic gaming transactions with the player knowing the upcoming results before they actually occur. As this is a purely electronic/computer centric, challenge, the claims cannot be directed to an ineligible abstract idea. 
In addition, the Applicant continues to submit that the current claims (especially as currently amended) are directed to a practical application of any alleged "abstract idea" and satisfy prong II of the Alice test. 
MPEP 2106.05 states, "The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012))." As amended, the claim states with more specificity and detail how the process occurs, and now recite a practical application, namely enabling a player to view a reveal list comprising at least three upcoming stored awards in sequence in the finite pool for immediately following sequential spins. 
MPEP 2106.05(a)(II) discusses McRO, 837 F.3d at 1316, 120 USPQ2d at 1103 and states, "The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101." 
As in McRO, the current claims (as amended) describe a specific way to solve the problem at hand rather than merely claiming the idea, which includes newly amended features such as, "...the reveal list comprising at least three upcoming stored awards in sequence in the finite pool for ps ins. As such, the currently presented claims contain an "inventive concept" sufficient to pass the second prong of Alice (see below). 
MPEP 2106.05 further discusses BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) and states, "(inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional)." As discussed above, the newly amended features, taken in combination with the other features of claim 1 recite a non-generic and non-conventional ordered combination which provides the inventive concept as set forth in BASCOM. 
The Applicant submits that the independent claims (taken as a whole including the amendments made herein), contain a non-conventional and non-generic arrangement of components which supply the "inventive concept" needed to pass Alice step 2B. In addition, the Applicant submits that in view of the above discussion, the claims do not fall under the abstract idea of "organizing human activity" and also pass Alice step 1. 
Therefore, the Applicant submits that the claims are directed to statutory subject matter and withdrawal of the rejections are respectfully requested.”
 
The Examiner disagrees.
DDR Holdings v. Hotels.com court case pertains to claimed solutions that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks (ie: creating and compositing web page that retained the 'look and feel' of a host website.). 
	DDR is held that there is particular technological advance that DDR can only take place in a technological environment and therefore there is a technological invention and inventive concept in which the patent laws were designed to protect, not methods of organizing human activities, but technology.

	With regard to McRO, Inc. V. Bandai Namco Games America Inc., the Court criticized the District Court's conclusion that the claims were drawn to the abstract idea of automated rules-based use of morph targets and delta sets for lip-synchronized three-dimensional animation as oversimplifying and failing to account for the specific requirements of the claims, and stating that there is an improvement in allowing computer to produce accurate and realistic lip synchronization and facial expression in animated characters that previous could not only be produced by human animators where it was stated that "processes that automate tasks that humans are capable of performing are patent eligible if properly claimed". In this case, a question that must be asked is if there is a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. In McRO, the courts found that the claims were directed to an improvement in computer animation based on rules of a particular type. In this case, it was determined that the claimed rules, not the implementation of a general purpose computer, improved existing technology. Unlike McRo, the Examiner does not believe there is an improvement upon the technology for wagering games being 
	With regard to Bascom, for the Step One analysis, the Federal Circuit found Bascom directed to filtering content, which is considered an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract in Alice. For Step Two analysis, the Federal Circuit also found the limitation of the claims taken individually, recite generic computer, network and Internet components, none of which is inventive by itself. However, because the "inventive concept" requires more than recognizing that each claim element, by itself, as known in the art, the Federal Circuit found the inventive concept to be non-conventional and non-generic arrangement of known, conventional pieces. In this case, it was found that the inventive concept of claimed invention is the installation of a filtering tool at a specific location, remote from the end-user, with customizable filtering features specific to each end user which would give the filtering tool both the benefits of a filter on a location computer and the benefits of a filter on an ISP server. The Federal Circuit found that, while the claimed invention that filtering content on the Internet was already a known concept, the particular arrangement of elements is a technical improvement over prior art ways of filtering such content. The Examiner believes there is no technical improvement being made and that there is no non-conventional and non-generic arrangement of components being implemented. In this case, the Examiner maintains that the instant invention is merely an abstract idea being carried out on a general purpose computer, wherein there is no non-conventional nor non-generic arrangement 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715